1

2

3

4

5

6
                                UNITED STATES DISTRICT COURT
7                              WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
8

9      IN THE EX PARTE MATTER OF:
                                                          Case No. 3:19-mc-05019-BHS
10

11     MARIA DEL ROSARIO GANTUS DIAZ                      EMERGENCY EX PARTE ORDER
       A215-937-665                                       TO PROVIDE INVOLUNTARY
12                                                        MEDICAL TREATMENT

13                                                        FILED UNDER SEAL

14
            The United States Department of Homeland Security, Immigration and Customs
15
     Enforcement (hereinafter “ICE”), by and through the United States Attorney for the Western
16
     District of Washington, has filed an ex parte motion for an order permitting ICE to immediately
17
     provide involuntary medical monitoring, testing, and, if deemed medically necessary to prevent
18

19   irreparable injury, intravenous hydration for Maria Del Rosario Gantus Diaz, File No. A215-937-

20   665, who is currently being held as a civil detainee at the Northwest Detention Center in

21   Tacoma, Washington.

22          Based on the declaration of Dr. Sheri Malakhova and Supervisory Detention and
23   Deportation Office Remely A. DelaPaz, the Court finds there is sufficient cause to believe that
24
     without the requested medical testing and treatment, Ms. Gantus Diaz is in danger of irreparable
25
     injury, and possible death.

       EMERGENCY EX PARTE MOTION TO PROVIDE                                   UNITED STATES ATTORNEY
                                                                                700 Stewart Street, Suite 5220
       INVOLUNTARY MEDICAL TREATMENT- 1
                                                                               Seattle, Washington 98101-1271
                                                                                         206-553-7970
1
            Therefore, IT IS HEREBY ORDERED that ICE may undertake necessary medical
2

3    treatment and testing to save Ms. Gantus Diaz’s life and prevent injury to her, including:

4           1. Involuntary hydration through an intravenous line as medically necessary;

5           2. Physical examination with daily weight assessments and frequent vital sign checks;

6           3. Laboratory tests at least every 24 – 72 hours, consisting of:
7                   a. Complete metabolic panel. This test reveals an increase in markers of kidney
8
                        function in view of any renal injury. The panel tests include: BUN (blood
9
                        urea nitrogen), creatinine level, urinalysis, and proteins. It also reveals
10
                        electrolyte disturbances as potassium, phosphate, magnesium and glucose
11
                        levels can lead to heart arrhythmias.
12
                    b. Complete blood count. This test reveals the hemoglobin level.
13
                    c. Hemoglobin A1C. This test indicates how long the blood sugar has been in an
14

15
                        elevated state and correlates with medical complications.

16                  d. Urinalysis, which reveals the presence of ketones, blood and crystals in the

17                      urine.

18                  e. Magnesium and phosphate levels to assess deficiency affecting heart health.

19                  f. Electrocardiogram, if the patient shows an abnormal potassium, is necessary
20
                        to treat conditions which can lead to lethal arrhythmias.
21
                    g. Creatine kinase (CK), is an enzyme found inside muscle cells and should be
22
                        measured as it is released into the blood, when the muscle cells rupture. The
23
                        increase in CK as a result of the destruction of muscle tissue can lead to acute
24
                        renal failure and death.
25


       EMERGENCY EX PARTE MOTION TO PROVIDE                                      UNITED STATES ATTORNEY
                                                                                   700 Stewart Street, Suite 5220
       INVOLUNTARY MEDICAL TREATMENT- 2
                                                                                  Seattle, Washington 98101-1271
                                                                                            206-553-7970
1
                     h. Pre-albumin levels. Pre-albumin is used as a marker for nutritional status
2

3                       evaluation, and levels will decrease over time the longer a patient fails to

4                       consume adequate nutrition. The pre-albumin level correlates with patient

5                       morbidity and mortality risk. Normal pre-albumin is 15-35 mg/dL. When

6                       pre-albumin falls to 5-11 mg/DL, significant morbidity risks exist and
7                       aggressive nutritional support is necessary.
8
            IT IS HEREBY FURTHER ORDERED that if Ms. Gantus Diaz continues to refuse the
9
     necessary medical treatment and monitoring, ICE and medical staff as the Northwest Detention
10
     Center may use soft medical restraints to assure the safety of Ms. Gantus Diaz and the medical
11
     staff when administering the necessary treatment.
12
            IT IS HEREBY FURTHER ORDERED that ICE shall submit a status report to the Court
13
     on Ms. Gantus Diaz’s condition by 2:00 p.m. on Monday, June 24, 2019.
14
            ICE is directed to provide a copy of this order to Ms. Gantus Diaz forthwith.
15

16          DATED this 20th day of June, 2019.

17

18

19

20
                                                   A
                                                   BENJAMIN H. SETTLE

21                                                 United States District Judge

22

23   Presented by:

24
     BRIAN T. MORAN
25   United States Attorney

       EMERGENCY EX PARTE MOTION TO PROVIDE                                     UNITED STATES ATTORNEY
                                                                                  700 Stewart Street, Suite 5220
       INVOLUNTARY MEDICAL TREATMENT- 3
                                                                                 Seattle, Washington 98101-1271
                                                                                           206-553-7970
1       /s/ Michelle R. Lambert
     MICHELLE R. LAMBERT, NY # 4666657
2
     Assistant United States Attorney
3    1201 Pacific Avenue, Suite 700
     Tacoma, WA 98402
4    Telephone: (253) 428-3824
     E-mail: michelle.lambert@usdoj.gov
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


      EMERGENCY EX PARTE MOTION TO PROVIDE   UNITED STATES ATTORNEY
                                               700 Stewart Street, Suite 5220
      INVOLUNTARY MEDICAL TREATMENT- 4
                                              Seattle, Washington 98101-1271
                                                        206-553-7970
